Citation Nr: 0313385	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a sexual 
assault to include post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The RO framed the issue as being service connection for 
sexual assault and remarked that it was unclear whether the 
veteran was filing a PTSD claim as a result of the alleged 
sexual assault, as he has not identified any disability 
resulting from the alleged assault.  The Board, however, 
finds that the statement submitted by the veteran, and 
received concomitantly with his claim in April 1998, 
elucidates the intent of the veteran to seek service 
connection for PTSD based on the sexual assault.  Therefore, 
the Board will henceforth treat the veteran's claim 
accordingly.        


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) as a 
result of sexual abuse.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
appellant's claim without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

The veteran has asserted that he has PTSD due to being 
sexually assaulted by another soldier.  He stated that he 
never reported this incident while in service.  In fact, he 
indicated that he did not reveal this incident until 1998, at 
the VA Medical Center in Topeka.  The Board notes that the 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Patton v. West, 12 Vet. App. 272 (1999), 
clearly alters the landscape in the adjudication of claims of 
service connection for PTSD based upon personal assault.  In 
Patton, the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Under the circumstances, the Board has determined that a 
remand is also required for the veteran to be given the 
opportunity to submit a full and detailed list of: 1) any 
evidence of behavioral changes which may support his claim; 
and 2) a list of fellow soldiers and/or civilians who may be 
able to provide lay statements as to either the occurrence of 
the claimed stressor, or changes in the veteran's observed 
behavior.  The Board stresses that under M21-1, Part VI, 
11.38b(2) the changes in the veteran's observed behavior must 
have been witnessed "at the time of the claimed stressors."    

Finally, the Board notes that although M21-1 provides that 
evidence of changes of behavior that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, such evidence may need interpretation by a 
clinician.  See M21-1, Part VI, 11.38b(2).  The Board further 
notes that the medical evidence in the veteran's claims 
folder contains numerous psychiatric diagnoses.  Therefore, 
following the requested development, an opinion should be 
obtained from a VA psychiatrist, as outlined below.  

Therefore, the Board has determined that this case must be 
remanded in order for the RO to perform the following:

1.  The RO should comply with the VCAA, 
to specifically notify the veteran of 
what evidence he may submit to support 
his claim and assisting him in attempting 
to obtain all relevant evidence.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include any VA 
treatment, who have provided treatment to 
him regarding his sexual assault.  After 
securing any necessary releases, the RO 
should obtain these records.     

3.  The record indicates that the veteran 
receives Social Security benefits.  The 
RO should obtain the veteran's records 
from the Social Security Administration.   

4.  The RO should obtain the veterans 
personnel records from the appropriate 
service department and associate them 
with the claims folder.  

5.  The RO should request that the 
veteran identify independently verifiable 
evidence of behavioral changes which 
occurred at the time of the alleged 
sexual assault, and to provide a list of 
any fellow soldiers and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor, 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressor.

6.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressor.  

7.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran has PTSD, the examiner should 
report whether it is at least as likely 
as not that the veteran has PTSD as a 
result of a sexual assault during 
service.  If the veteran's symptoms meet 
the DSM-IV criteria for a diagnosis of 
PTSD, the examiner must review the claims 
folder, to specifically include the 
service medical and personnel records and 
render an opinion as to whether there is 
evidence of changed behavior in service 
which would be consistent with the 
alleged sexual assault.  The claims file 
should be provided to the examiner in 
connection with the examination.  The 
examiner is to indicate on the 
examination report that he or she 
reviewed the veteran's claims file prior 
to this examination.

8.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




